Citation Nr: 1409876	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-04 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss.  

2.  Entitlement to service connection for cancer of the larynx, to include as due to exposure to herbicides.  

3.  Entitlement to service connection for liver cancer, to include as due to exposure to herbicides.  

4.  Entitlement to service connection for pancreatic cancer, to include as due to exposure to herbicides.  

5.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, and a March 2011 rating decision of the VA RO in St. Paul, Minnesota.  Agency of Original Jurisdiction (AOJ) jurisdiction over all the claims now lies with the Wichita, Kansas RO.

The Veteran died in May 2010.  The appellant is his widow and substitute claimant in this case.

In August 2012 the appellant was afforded a Travel Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the aforementioned Board hearing, the appellant testified that the late Veteran had been treated at a VA facility in Tulsa, Oklahoma prior to his death.  A review of the claims file discloses records from VA facilities in Kansas, but not Oklahoma.  Thus, it appears that there are outstanding relevant VA records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain any VA records not currently associated with the claims file.

Also, a review of the VA medical records contained within the claims file discloses an April 21, 2008, VA audiology examination, noting that the examination was "done per [compensation and pension regulations]," and that an audiological examination was performed.  However, the note does not contain any audiometrics, although it does contain a handwritten notation that the audiometrics were "not found in consults."  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  Accordingly, this matter must be remanded to attempt to obtain these audiometrics.  

Lastly, the Board feels that a medical opinion is necessary to decide the claim.  The Veteran's personnel records show that he served aboard that USS Lyman K. Swenson (DD-729) from June 1962 to September 1964.  He is thus presumed to have been exposed to herbicides due to this service.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  He passed away in May 2010 due to pancreatic cancer, due to (or a consequence of) metastasis to the liver.  Prior to his death, he also claimed entitlement to service connection for cancer of the larynx.  In a November 2009 statement, he related that he had been "told that [he] had a very slow moving cancer ... that [he] could have picked up in Vietnam."  These facts suggest that the Veteran may have had cancer attributable to service, and in particular his presumed exposure to herbicides.  Thus, a VA opinion is necessary to decide the claims for service connection of cancer of the larynx, liver cancer and pancreatic cancer.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Likewise, as the indicated cause of the Veteran's death is pancreatic cancer due to metastasis to the liver, the opinion is necessary to address the cause of death claim.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir 2008); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); see also 38 U.S.C.A. § 5103A(a) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records from the Tulsa, Oklahoma Community Based Outpatient Clinic (CBOC) and the Tulsa, Oklahoma Vet Center, after securing any necessary releases.

Perform any and all follow-up as necessary, and document negative results.  A negative response is required, unless the AMC/RO determines that any efforts to obtain these records are futile.

2.  Attempt to obtain the audiometrics associated with the April 21, 2008, VA audiology record from the Wichita VAMC.  Perform any and all follow-up as necessary, and document negative results.  A negative response is required, unless the AMC/RO determines that any efforts to obtain these records are futile.

3.  After the development directed in paragraph 1 has been completed to the extent possible, refer the claims file to an appropriate medical professional for a medical opinion to address the appellant's claims for service connection of cancer of the larynx, liver cancer, pancreatic cancer and the cause of the Veteran's death.  All indicated studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran incurred cancer of the larynx, liver cancer and/or pancreatic cancer in service, or that any such condition is otherwise attributable thereto, including presumed exposure to herbicides.

Any and all opinions must be accompanied by a discussion of the underlying reasons, which may include citations to medical treatises and literature.  

4.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



